[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR CONTEMPT (MOTION NO. 124)
The plaintiff has moved for contempt alleging that the defendant has not kept up the payments. The court finds that this is so. The court finds further that the defendant has worked sporadically and has often been unemployed since the original order of November 1999. On May 31, 2001, she was found in contempt for failing to pay the $50.00 per week order. An arrearage in the amount of $2570 was determined. The defendant was incarcerated on that date, paid the purge amount and was released on June 1, 2001. She now knows full well what can happen to her if she fails to pay.
The court finds an arrearage to January 9, 2003, in the amount of $3,755. As ordered in the defendant's motion for modification (docket entry no. 123), $10.00 per week is to be paid on this arrearage.
The court does not find an intentional and wilful violation of the court's order. However, the court counsels the defendant to pay the $60.00 weekly to the plaintiff. This obligation takes precedence over all other obligations the defendant may have. Failure to make regular weekly payments may well result in another finding of contempt and resultant incarceration.
The motion for contempt is denied.
___________________ EDGAR W. BASSICK, III JUDGE TRIAL REFEREE CT Page 1289